internal_revenue_service appeals mar pate a berrrrrikere ree k kee reere bee rrr rerakerk oi oc oie ie oe ke fe ok aie oe ok or ek ek number release date uil department of the treasury address any reply to office of appeals one cleveland center-suite east ninth street cleveland oh employer_identification_number c kr kees person to contact identification_number contact telephone number fax number last day to file a petition with the united_states tax_court f jyn certified mail e dear this is our final adverse determination as to your exempt status under sec_501 of the internal_revenue_code ‘code ’ your tax-exempt status is revoked effective date it has been determined that the a is not operating as an organization exempt under sec_501 and described in sec_501 for the following reasons a substantial part of your activities operation of the bingo_games is not in furtherance of an exempt_purpose and therefore you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 and by engaging in substantial activities that serve private rather than public interests the private interests of the bingo operator you are not operated exclusively for one of more exempt purposes pursuant to sec_1_501_c_3_-1 i e - contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending june you should file any returns due for these years or later years with the internal_revenue_service center cincinnati ohio processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under sec_7428 of the code we will notify the appropriate state officials of this action as required by sec_6104 of the code you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters if you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this letter if you write please include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency by calling cincinnati oh taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling or writing to main street room sincerely yours linda e stiff acting commissioner chal pae charles f fisher appeals team manager enclosures notice helpful contacts for your deficiency_notice cc assembly st mdp internal_revenue_service columbia sc department of the treasury tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assembly st rm mdp columbia sc phone fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f i u p d l o i l r a i i s i m i r i h i c i a i f i r i i o s p o b a a e t t s s s i n i e r s s s e i issue whether the a internal_revenue_code sec_501 qualify for exemption from federal_income_tax a b corporation continues to meet the requirements of and therein continues to facts governing documents the a was incorporated as b to promote the arts by putting on ballet performances a non-profit corporation under the laws of page -1- d was granted exemption under sec_501 of the internal is described in sec_509 on e in c revenue code as an organization that is not a private_foundation because it the code the corporate name to a qualify as an organization exempt under sec_501 as an organization that is not a private_foundation because it described in sec_509 a vi of the irs issued a letter acknowledging the change in is a vi of the code that letter indicated that a continued to and b and b of the code you entered into a contract with g to promote bingo_games in under the terms of the on f order to raise funds for your organization contract g is the promoter and a is the sponsor the promoter’s contact with g requires the promoter to perform general management and operating services in the operation of the bingo business located at h ‘subject to the limitations and conditions herein set forth to direct supervise and manage the operation of the business to do business as i with all authority article shall perform the following duties of the contract provides in part that the promoter p o supervise and direct the general operations of the business operate the business efficiently and with proper economy c develop policies with respect to publicity and advertising for the purpose of creating the greatest possible net_income for the sponsor supervise and manage the day-by-day operations of the bingo employ as necessary such individuals as may be required to staff and manage the bingo f keep the bingo and all furniture furnishings and other equipment therein and appurtenant thereto in repair and arrange for the necessary replacement improvements and changes in the bingo as may be required g promoter has sole and exclusive responsibility of maintaining the bingo license issued to sponsor and insuring that said license continue in good standing with the state licensing authority h promoter shall be responsible for paying all bills charges costs and debts of any kind relating to the operation of the bingo including but not limited to bingo paper payroll expenses payroll_taxes and any and all other taxes utilities building maintenance and insurance i prepare and file all reports required for operation of the bingo including but not limited to quarterly financial bingo report paper inventory and state and federal employer forms the promoter shall also furnish sponsor with accounting summaries to enable sponsor to report the income and net profits from special events on line part of sponsor’s form_990 page -2- d u promoter shall provide all furniture fixtures and equipment required for the operation of the bingo including but not limited to camera and sound system bingo machine television monitors tables and chairs approximately six necessary to comfortably seat a minimum of seventy-five bingo players of the contract provides for compensation article be paid on a monthly basis an amount equal to j of the net profit and sponsor is guaranteed to receive j of the net profit or dollar_figurek each the sufficiency of said compensation is month whichever is greater hereby acknowledged by the parties hereto in consideration for the all payments shall be made no later agreement of the parties hereto promoter that the tenth shall receive any and all income from the sale of tangible items such as concession items snacks dabbers etc of the month for the preceding month promoter shall on l you entered into a new contract with your promoter g contract has an expiration date of m renewed for one year terms thereafter beginning on n and will be automatically the the duties and responsibilities of the promoter listed in article a-j remained essentially the same as the original contract relevant changes are reflected below the changes to article bold italics below of the bingo promoter’s contract are shown in c develop policies with respect to publicity and advertising for the purpose of creating the greatest possible net_income for the licensee g promoter has sole and exclusive responsibility of maintaining the bingo license issued to licensee and insuring that said license continue in good standing with the state licensing authority h promoter shall be responsible for insuring payment of all charges costs and debts of any kind relating to the bills operation of the bingo defined as necessary and reasonable bona_fide expenses_incurred and paid in connection with the conduct of bingo pursuant to b as amended including but not limited to bingo paper payroll expenses payroll_taxes and any and all other taxes utilities building maintenance and insurance f code of laws of i prepare and file all reports required for operation of the bingo including but not limited to quarterly financial bingo report paper inventory and state and federal employer forms the promoter shall also furnish licensee with accounting summaries to enable licensee to report the income and net profits from special events on line part of licensee’s form_990 return should licensee file such a return page -3- of the current contract provides for the following article promoter shall receive of the gross revenue all compensation revenue prior to player payouts of the bingo on a monthly basis as the compensation_for operating and promoting the bingo paragraph 2h above shall be paid from the bingo account surplus funds after all expenses are paid shall be paid to the licensee on a monthly basis with a guaranteed minimum to the licensee of dollar_figurek compensation is hereby acknowledged by the parties hereto in consideration for the agreement of the parties be made no later than the tenth of the month for the preceding ‘month tangible items such as concession items snacks dabbers etc promoter shall receive any and all income from the sale of the reasonableness and sufficiency of said all payments shall all expenses any activities income for the year ended p during our examination we requested documentation showing the amount of time devoted to your exempt_activities and to your bingo activities for the year ended p volunteer hours devoted to your exempt_activities estimate which showed that volunteers devoted approximately big_number hours to your exempt_function activities in the year ended p no actual records were kept of the you submitted an payroll records indicate that paid bingo employees devoted a total of hours to bingo activities in the fiscal_year ended p this does not include any time g devotes to the bingo operation when asked g was unable to provide any records showing the number of hours that he worked the percentage of time devoted to your bingo activities for the year ended p has been computed as follows exempt_function time bingo time total time big_number big_number big_number bingo time total time big_number big_number our examination also showed that you received gross_income of dollar_figure from exempt_function activities and you received gross_income of dollar_figure from your bingo_games for the year ended p total gross_income from all sources for the year ended p was dollar_figure gross bingo income for the period constituted of your total gross_income for the year ended june and is computed as follows bingo gross_income exempt_function_income dollar_figure dollar_figure page -4- total gross_income dollar_figure although records for the bingo account showed two checks for dollar_figure were written to the charity account they did not clear the bank and no deposits were recorded in the charity account for payments from the bingo account for the year ended p of the gross bingo proceeds went to a therefore or other sec_501 purposes for the year ended p for charitable activities income for the year ended q during our examination we requested documentation showing the amount of time devoted to your exempt_activities and to your bingo activities for the year ended q volunteer hours devoted to your exempt_activities estimate which showed that volunteers devoted approximately big_number hours to your exempt_function activities in the year ended q no actual records were kept of the you submitted an payroll records indicate that paid bingo employees devoted a total of big_number hours to bingo activities in the fiscal_year ended q this does not include any time g devotes to the bingo operation when asked number of hours that he worked was unable to provide any records showing the the percentage of time devoted to your bingo activities for the year ended q has been computed as follows exempt_function time bingo time big_number big_number total time big_number bingo time total time big_number big_number our examination showed that you received gross_income of dollar_figure from exempt_function activities and you received gross_income of dollar_figure from your bingo_games for the year ended q income from all sources for the year ended q was dollar_figure total gross gross bingo income for the period constituted of your total gross_income for the year and is computed as follows bingo gross_income exempt_function_income total gross_income dollar_figure big_number dollar_figure page -5- records for the year ended q showed that a received dollar_figuredd from the the percentage of gross bingo receipts distributed to bingo account a for charitable or other sec_501 purposes for the year ended q amounts to of the gross bingo income and is computed as follows amount distributed to charity gross bingo income _ big_number dollar_figure _ - delinquent returns our records show that proper forms have not been filed for the years ended p or r q prior to the start of our examination on s the internal_revenue_service contacted you regarding the collection of penalties related to your failure to timely file form_990 for the year ended t and p a revenue_officer from you provided form 990ez to the revenue_officer on or about ju form 990ez may only be filed by organizations that received less than dollar_figure in gross_receipts you do not meet the requirements to file form 990ez form_990 for the year ended p remains delinquent and penalties and interest continue to accrue up to the maximum allowed by law consequently that return has not been accepted and your since there is no record that any forms were filed for the years ended delinquency penalties and interest continue to accrue for q and r those returns up to the maximum allowed by law during our examination we noted that the form_w-2 issued to your office manager for the calendar_year ended v social_security administration as required was not filed with the in a notice dated w you were assessed a penalty of file forms w-2 and w-3 to dollar_figure filed the forms w-2 and w-3 accrue up to the maximum allowed by law there is no record showing that you paid the penalties or penalties and interest continue to a subsequent notice increased that penalty dollar_figurex for failure to our records also show that you were sent a notice dated showing that you owe dollar_figureaa for failure to timely file your form_990 for the year ended t furnished reasonable_cause as late maximum allowed by law there is no record that you paid the penalty or therefore penalties and interest continue to accrue up to the to why the form_990 for t was filed page -6- law sec_501 organizations described in subsection c unless such exemption is denied under sec_502 or sec_503 of the internal_revenue_code exempts from taxation d under this subtitle or sec_501 of the code exempts from taxation corporations or foundation organized and operated and any community chest fund exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h including the publishing or distributing of statements any political campaign on behalf of for public_office and which does not participate in or in opposition to or intervene in any candidate of the code provides for the exemption from federal sec_501 income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in is not exempt - a provides in part that sec_1 c an organization described in sec_501 order to be exempt as an organization must be both organized and operated exclusively for if an organization one or more purposes specified in such section fails to meet either the organizational_test or the operational_test it sec_1 c -1 of the income_tax regulations provides an organization will c operational_test - be regarded as operated exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or primary activities an sec_1 c -1 c that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals of the income_tax regulations provides sec_1 c -1 d ii provides that the burden_of_proof is on the organization to establish that it operated for the benefit of private interests is not organized and page -7- provides church in boston v commissioner t c in part that the word exclusively does not mean solely or an organization which engages in nonexempt without exception activities can obtain and maintain exempt status so long as such world family activities are only incidental and insubstantial corp v commissioner t c revenue code definition of insubstantial for purposes of c issue of fact to be determined under the facts and circumstances of each particular case the regulations nor the case law provide a general world family corp v commissioner supra at neither the internal this is an v commissioner 28_tc_1128 in help the children inc court held that an organization engaged in fund-raising activities through operation of bingo_games and whose actual charitable_contributions consisted of contributions to charitable institutions of insubstantial amounts when compared to its gross_receipts from operation of bingo_games did not qualify for exemption under sec_501 of the code the petitioner’s fund-raising activities consisted of the operation of it bingo_games at the lodge of the fraternal order of the eagles income from also operated a soda bar the soda bar and miscellaneous activities was reported on the returns as dollar_figure for and dollar_figure for from the fixed charge or donation for_the_use_of the bingo cards were dollar_figure for and dollar_figure for and miscellaneous activities the gross_receipts petitioner did not operate any charitable institutions and its actual charitable function consisted of contributions to various individual these contributions totaled dollar_figure in doctors and institutions and dollar_figure in the operation of bingo_games on a business or commercial basis principal source of gross_receipts was from the fixed charge or donation assessed against each player for_the_use_of the bingo cards its principal activity was the profitable therefore the court held that the petitioner failed to establish that it question is entitled to a tax-exempt status in the taxable years in in make a joyful noise court held that operating regularly scheduled bingo_games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization’s exempt purposes v commissioner 56_tcm_1003 inc the in that case its burden of proving that its participation in bingo_games was an insubstantial part of its activities the court concluded that the petitioner failed to carry in p l l scholarshi82_tc_196 court held that petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 i r c and the tax page -8- sec_1 c -1 c income_tax regs court held that it was not exempt from federal_income_tax therefore the tax petitioner was incorporated as purpose of raising money to be used for providing college scholarships on the premises of a commercial establishment the money was raised from the operation of bingo_games a nonprofit corporation for the after careful consideration of the entire the court stated that record this court finds that the petitioner has not carried its burden of showing that it was operated exclusively for an exempt_purpose under the required standards the court further stated that not show that the petitioner was operated exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied since the record in this case does in 75_tc_127 court held benefit of private shareholders or individuals and that petitioner was not exempt as an organization described in sec_501 the internal_revenue_code of that part of petitioner’s net_earnings inured to the the of the court stated that the burden falls upon petitioner to establish the court indicated that by the reasonableness of the compensation basing compensation upon a percentage of petitioner’s gross_receipts apparently subject_to no upper limit a portion of petitioner’s earnings was being passed on to an individual the court stated that where a portion of net_earnings is paid to private shareholders or individuals earnings to those vested with the control of organization constitutes private_inurement as well taking a slice off the top should be no less prohibited than a slice out of net we hold here that paying over a portion of gross the statute specifically denies tax exemption a charitable all in all date provides in 1969_2_cb_113 for example the presence of revrul_69_383 part that under certain circumstances the use of an exempt compensation based upon a percentage of the income of organization can constitute inurement of net_earnings to private individuals agreement will destroy the organization’s exemption under sec_501 activity of the organization into a joint_venture between it and a group of physicians 31_tc_141 persons in control birmingham business college v commissioner f or is merely a device for distributing profits to of the code where such arrangement transforms the principal a percentage compensation a method of 2d revrul_64_182 part organization qualified for exemption under sec_501 c b concluded that an of the page -9- code where it used the proceeds from a business activity to conduct a charitable program commensurate in scope with its financial thus resources of making grants to other charitable organizations an organization whose principal activity is operating games of chance may nevertheless qualify for exemption provided it uses the proceeds of that business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources and other wise meets the requirements of exemption 470_f2d_849 matter of grace rather than right in part that tax exemption is a privilege a held a provides in general except as provided in sec_6033 paragraph every organization_exempt_from_taxation under section shall file an annual return stating specifically the items of a gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 exceptions from filing any organization other than a private_foundation as a ii defined in receipts of which in each taxable_year are normally not more than dollar_figure sec_509 described in subparagraph c the gross in announcement 1982_25_irb_23 that he had exercised his discretionary authority and enlarged a category of exempt_organizations that are not required to file form_990 other than private_foundations the gross_receipts of which in each taxable_year are normally not more than dollar_figure are excused from filing the annual information_return for tax years ending on or after december exempt_organizations described in sec_501 the commissioner announced of the code sec_1_6001-1 requires that an exempt_organization must maintain records sufficient to demonstrate that it to tax-exempt status is entitled sec_1_6033-2 holds that an organization which is required to file an annual is exempt from tax whether or not it information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revrul_59_95 cumulative bulletin page prescribes that failure to comply with the provisions of sec_6033 page -10- of the code and regulations which implement it may result in the termination of the exempt status of an organization on the grounds is observing the that the organization has not established that it conditions required for the continuation of its exempt status sec_6652 of the internal_revenue_code provides penalties for failure_to_file certain information returns c returns by exempt_organizations and by certain trusts - c annual returns under sec_6033 or sec_6012 a - c a penalty on organization - in the case of - a failure_to_file a return required under sec_6033 i relating to returns by exempt_organizations or a the date and in the manner prescribed therefor determined with regard to any extension of time for filing or relating to returns by political organizations on sec_6652 managers - sec_6033 or sec_6012 a a failure to include any of the information required to be ii shown on a return filed under or to show the correct information there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year with respect to the for such return required under sec_6033 or sec_6012 year the first sentence of this subparagraph shall be applied by in lieu of applying the second substituting dollar_figure for dollar_figure and sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure c on or before the fails to comply with any demand under clause i date specified in such demand there shall be paid_by the person failing to so comply dollar_figure for each day after the expiration of the time specified in such demand during which such failure continues the maximum penalty imposed under this subparagraph on all persons for failures with respect to any return shall not exceed dollar_figure c b i demand on any organization subject_to penalty under subparagraph a specifying therein a reasonable future date by which the return shall be filed or the information furnished for purposes of this subparagraph b ii failure to comply with demand - if any person page -11- in general - the secretary may make a written government’s position is described in sec_509 d was granted exemption under sec_501 of the internal in c revenue code as an organization that is not a private_foundation because it the irs issued a letter acknowledging the change in the corporate name to a organization exempt under sec_501 organization that is not a private_foundation because it in sec_509 that letter indicated that a continued to qualify as an a vi and b and b a vi of the code as an is described one in order to comply with the provisions of sec_501 maintain its exemption from taxation an organization must be able to is operated exclusively for exempt purposes that demonstrate that it its income has not inured to the benefit of officers or others that it has not been involved in any substantial way in legislative activities and that it has not intervened in any political campaign in support of or in opposition to any political_candidate and to unless specifically excepted under sec_6033 every organization_exempt_from_taxation under sec_501 must file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe is required to maintain adequate books_and_records to regardless of the organization’s requirement to file an information_return it substantiate its claims regarding its level of income and the expenditures and to provide such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status our examination showed that you conduct bingo_games to raise funds to support your charitable and educational_purposes under bingo_games under a contract with g who is the bingo promoter g set is responsible for conducting the bingo_games the contract g the terms of the agreement and determines the amount of bingo prizes bingo expenses and the amount that you receive generally the minimum dollar_figurek per month required to be distributed to you under the terms of the contract you conduct the this amount is however our examination revealed that the bingo promoter failed to under the terms of distribute the required minimum of the contract you should have received at least dollar_figurebb from the bingo operation for the year ended p dollar_figurecc from the bingo operation for the year ended q provided to show that any bingo proceeds were deposited into the and you should have received at least no records were dollar_figurek per month page -12- charity’s bank account for the year ended p deposited in the year ended q and only dollar_figuredd was information furnished to us regarding the amount of time devoted to your bingo activities shows that approximately of your time was devoted to bingo activities in the year ended p similar information furnished to us regarding the amount of time devoted to your bingo activities in the subsequent year shows that approximately of your time was devoted to bingo activities for the year ended q the bingo records showed that the bingo grossed dollar_figure in the year ended p and the bingo grossed dollar_figure in the year ended q gross_income from your exempt_function activities was dollar_figure for the year ended p was dollar_figure for the year ended q and gross_income from your exempt_function activities total gross_income for the year ended p was dollar_figure and gross_income for the year ended q was dollar_figure seventy three percent p ended q came from your bingo_games and ninety two percent of your gross_income for the year ended of your gross_income for the year based on our analysis the operation of the bingo_games constitutes a substantial nonexempt purpose and activity you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner organizations engaged primarily in fund raising activities through bingo_games of the internal_revenue_code exemption under sec_501 because they were not operated exclusively for exempt purposes the courts held that neither organization qualified for those cases involved because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated of exclusively for an exempt_purpose pursuant to sec_501 the internal_revenue_code and sec_1 c -1 c income_tax regulations of the we have also determined that income from your bingo operation inures to the private benefit of your bingo promoter of compensation constitutes inurement of net_earnings to private individuals which is strictly prohibited under sec_501 the statute specifically denies tax exemption where a the code portion of net_earnings is paid to private shareholders or individuals see people of god community v commissioner the percentage_method of page -13- in addition by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1 c - see church in boston v d ii commissioner and world family corp v commissioner of the income_tax regulations the total amount of income distributed to the charity from the bingo account in the years ended p the percentage of gross bingo income distributed to the charity was and approximately of the gross bingo for the year ended p receipts in the years ended q was dollar_figure and sdd respectively and q based on the amount of gross bingo income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your bingo activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your bingo operation part see revenue_ruling c b our examination also revealed that you filed form_990 for the year ended t p when gross_receipts exceeded dollar_figure late and you improperly filed form 990ez for the year ended p q or r there is no record that any forms were filed for the years ended delinquency penalties and interest continue to accrue up to q or r the maximum allowed by law the years ended t for delinquent filing of forms for based on the multiple delinquencies we have determined that you have failed to satisfy the conditions required for the continuation of your exempt status as required under sec_6033 of the internal_revenue_code and revrul_59_95 cumulative bulletin page during our examination we also noted that the form_w-2 issued to your office manager for the calendar_year ended t was not filed with there is no record the social_security administration as required showing that you paid the penalties or filed the forms w-2 and w-3 penalties and interest continue to accrue up to the maximum allowed by law current officers maintain that they are a voluntary board and that they were not aware that all of the requirements necessary for maintaining their exempt status had not been met taxpayer's position conclusion based on the analysis of your activities and the sources and amounts of your gross_income and expenses it has been determined that the operation of the bingo_games constitutes a substantial nonexempt purpose and activity you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner organizations engaged primarily in fund raising activities through bingo_games exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes the courts held that neither organization qualified for those cases involved based on the amount of gross bingo income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your bingo activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your bingo operation part c b see revenue_ruling because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1 c -1 c income_tax regulations of the we have also determined that income from your bingo operation inures to the private benefit of your bingo promoter of compensation constitutes inurement of net_earnings to private individuals which is strictly prohibited under sec_501 the statute specifically denies tax exemption where a the code portion of net_earnings is paid to private shareholders or individuals see people of god community v commissioner the percentage_method of in addition by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1 c - d ii commissioner and world family corp v commissioner of the income_tax regulations see church in boston v r p and you have not filed form_w-2 for the calendar_year ended v since you have not timely filed forms for the years ended t q we have determined that you have failed to satisfy the conditions required for the continuation of your exempt status as required under sec_6033 of the internal_revenue_code and revrul_59_95 cumulative bulletin page page -15- based on the facts law and conclusions cited above we have determined that you no longer qualify for exemption under sec_501 of the internal_revenue_code therefore your exemption under sec_501 revenue code is revoked effective ee we determined that you are not operated exclusively for exempt purposes and you failed to satisfy the conditions required for the continuation of your exempt status as required under sec_6033 of the internal_revenue_code the first day of the year that of the internal contributions made to you after ee of the internal_revenue_code are not deductible under section you are required to file forms and pay federal_income_tax for all years beginning after ee page -16-
